DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 10/29/2021, claims 1, 10 and 19 were amended, claims 7-9, 16-18, and 20 were cancelled, and no claims were newly introduced. Accordingly claims 1-6, 10-15, and 19 are currently pending in the application.
Allowable Subject Matter
Claims 1-6, 10-15, and 19 are allowed over prior art of record.
Most relevant prior art of record is Konjeti et al. (US 20170032806 A1) hereinafter Konjeti in view of Caillet et al. (US 9305541 B2) hereinafter Caillet.
Regarding claim 1, Konjeti teaches A remote microphone system for a vehicle (“a vehicle active noise cancellation (ANC) apparatus including an ANC controller is disclosed” in ¶[Abstract]) comprising: at least one physical microphone arranged within a vehicle cabin (“An error microphone used in connection with an ANC system may be positioned near a VR microphone that is used in connection with the VR system.” in ¶[0020])) configured to generate an error signal at a virtual microphone location within the vehicle (“In the production phase, the ANC controller 16 receives information corresponding to a virtual VR error microphone 26 from the computing device during the tuning phase” in ¶[0026]);  Konjeti does not specifically disclose the system further comprising a database configured to maintain a look up table of premeasured seat positions and associated transfer functions;  a processor configured to receive a seat position indicative of a seat location within the vehicle;  and apply a transfer function associated with the premeasured position to a primary noise signal of the at least one physical microphone to generate the error signal however, 

An ordinary skilled in the art would have been motivated to modify the system of Konjeti with the teachings of Caillet for the benefit of improving the accuracy of the system,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Konjeti with Caillet,
Konjeti as modified by Caillet does not specifically disclose the premeasured position being of a seat position however,
Since Caillet teaches a system where the position of the head of the user sitting in the seat is used (see claim 5), 
Examiner takes official notice that using seat position where the user is sitting in the vehicle and not the head position of the user sitting in the vehicle is a designer’s choice, especially since it does not produce any unexpected results,
Konjeti as modified by Caillet does not specifically disclose the system further comprising determine whether one of the premeasured seat positions correspond to the seat position; in response to one of the premeasured positions not corresponding to the seat position, interpolate the transfer function from at least two known premeasured positions; and apply the transfer function interpolated 
The following is the reason for allowance of claim 1:
Konjeti alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises determine whether one of the premeasured seat positions correspond to the seat position; in response to one of the premeasured positions not corresponding to the seat position, interpolate the transfer function from at least two known premeasured positions; and apply the transfer function interpolated from the last two known seat positions to a primary noise signal of the at least one physical microphone to generate the error signal,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-6, claims are allowed for their dependency on allowed claim 1.
Regarding claim 10, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 11-15, claims are allowed for their dependency on allowed claim 10.
Regarding claim 19, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 1 (see reasons for allowance of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654